Citation Nr: 1125974	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  06-24 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for recurrent headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 2000 to December 2000 and from March 2003 to May 2004, to include service in the Southwest Asia Theater from June 2003 to May 2004. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for a bilateral foot disability, recurrent headaches, and an upper back disability.  In July 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2006.

In February 2009, the Board granted the claim for service connection for an upper back disability and remanded the claims for service connection for bilateral pes planus and for recurrent headaches to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim for service connection for recurrent headaches (as reflected in a November 2010 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

In a November 2010 rating decision, the AMC granted service connection and assigned an initial 10 rating for bilateral pes planus, effective May 31, 2004.  Because the November 2010 decision represents a full grant of the benefits sought with respect to this issue, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).


For the reasons expressed below, the claim for service connection for headaches (expanded to include both direct and secondary bases, as reflected in the title page) is being remanded to the RO, via the AMC, for additional action.  The remand also addresses claims for service connection for bilateral hearing loss and tinnitus-for which the Veteran has completed the first of two actions required to place these matters in appellate status.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the Veteran filed a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in April 2011.  It does not appear that the April 2011 claim for a TDIU has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  


REMAND

Unfortunately the Board finds that further RO action on the claim for service connection for recurrent headaches is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The November 2010 VA examiner opined that the Veteran's recurrent headaches may be related to the Veteran's diagnoses of PTSD and/or hypertension, since stress and hypertension are known to aggravate headaches.  In the November 2010 SSOC, the RO acknowledged the November 2010 examiner's comments regarding the Veteran's headaches being related to hypertension and/or PTSD;  however, as service connection had not yet been established for either disability at that time, no further action was taken.  In an April 2011 rating decision, the RO granted service-connection for PTSD.  

Accordingly, the Board notes that the RO did not adjudicate the claim for service connection for recurrent headaches as secondary  to service-connected PTSD.  To avoid any prejudice to the Veteran, the RO should adjudicate the expanded claim for service connection,  in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Hence, a remand for this purpose is warranted.

The Board also finds that, prior to reajudication of the expanded claim, further development of the claim is warranted. In this regard, the July 2004 VA examiner provided a diagnosis of recurrent headaches.  The examiner stated that the etiology was unknown, however, the headaches began at the time of "sand-fly fever" and have persisted since that time.

The November 2010 VA examiner stated that she could not establish a diagnosis of chronic headache disability without resorting to mere speculation.  She further opined that the Veteran's recurrent headaches were most likely symptoms of elevated blood pressure and PTSD, since the Veteran reported these conditions as factors that tended to aggravate his headaches.  However, this opinion is insufficient to establish a nexus between the Veteran's recurrent headaches and service-connected PTSD.  In particular, it is unclear if recurrent headaches are merely a symptom of PTSD, or a separately ratable disability.

Under these circumstances, the Board finds that the current medical evidence of record is insufficient to resolve the claim, and that further VA examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions and based on fully stated rationale-is needed to resolve the claim for service connection for recurrent headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or as secondary to service-connected PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for recurrent headaches (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO's letter should provide notice as to what is needed to support a claim for service connection on a secondary basis, pursuant to 38 C.F.R. § 3.310 (as revised in October 2006).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the expanded claim for service connection for recurrent headaches.  

As a final note, the Board points out that, in an April 2011 rating decision, the RO denied the Veteran's claims for service connection for bilateral hearing loss and for tinnitus.  In April 2011, the Veteran filed a statement disagreeing with the RO's denial of the claims for service connection.  By filing a timely NOD, the Veteran has initiated appellate review on these issues; however, the RO has yet to issue a SOC with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any matter(s) not currently in appellate status; a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO must furnish to the Veteran and his representative an SOC with respect to the RO's April 2011 denial of service connection for bilateral hearing loss and for tinnitus, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal of these issues.

The Veteran and his representative are reminded that, to obtain appellate review of any matter(s) not currently in appellate status, a perfected appeal must be filed.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection for recurrent headaches that is not currently of record.  

The RO's letter should explain how to substantiate a claim for service connection for recurrent headaches secondary to service-connected PTSD.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo examination, by an appropriate pyshician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current headache disability(ies).  In particular, the examiner should specifically state whether  the Veteran's headaches are a symptom of an underlying medical condition, or a separately ratable disability, and, if the latter, clearly indicate the appropriate diagnosis.

If a headache disability is diagnosed,  the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (1) had its onset in or is otherwise medically related to service, or (2) was  caused or is  aggravated by service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.  

In rendering the requested opinions, the examiner should specifically consider the comments reflected July 2004 and November 2010 VA examination reports.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination  sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for recurrent headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or as secondary to service-connected posttraumatic stress disorder (PTSD), in light of pertinent evidence and legal authority.

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

10.  The RO should not return the claims file to the Board until the Veteran perfects an appeal as to the denial of claims for service connection for hearing loss and tinnitus, or the time period for doing so expire, whichever occurs first.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication;  it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


